DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, 16-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al (US 2015/0346495) and further in view of Suh et al(US 2012/0007948). 
For claim 1, Welch et al teach a system comprising: 
three dimensional (3D) eyewear (e.g. figure 4A, paragraph 46) having variable focus lens (e.g. paragraph 51: “…create 3D perception using multiple plane focus and/or variable plane focus optical element…”); 
a programmable processor (e.g. figure 4, paragraph 47, “power-efficient processor”); 
depth planes…” , also see discussion below); and 
logic to: 
determine a virtual distance for the display, wherein the virtual distance indicates a focal distance for content in a video (e.g. paragraph 53: “The image generating processor…may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D”; figure 11, paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane” and “the single depth plane may be moved within a range to any distance away from the user in the Z direction (e.g. very close to the user to optical infinity)”); and 
adjust the variable focus lens based on the virtual distance ( figure 5, Variable focus element 510, see paragraphs 66-67, “…the VFE (510) focuses the projected light onto a desired depth plane. The VFE (510) may vary the focus of the projected light on a frame-by-frame basis. The depth plane corresponds to a depth (e.g., distance in the z direction) away from the user”).
	Welch et al suggest virtual distance and the focal distance to be coincides (e.g. paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance 

For claim 7, Welch et al teach an apparatus comprising logic implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic (e.g. paragraph 53: “The image generating processor…may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D”), the logic to:
receive a focal distance between a viewer and a display (e.g. figure 11, paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane” and “the single depth plane may be moved within a range to any distance away from the user in the Z direction (e.g. very close to the user to optical infinity)”); 
coincides with that focal distance and the virtual object is displayed at that depth plane” and “the single depth plane may be moved within a range to any distance away from the user in the Z direction (e.g. very close to the user to optical infinity)”); and 
adjust a variable focus lens of three dimensional (3D) eyewear based on the virtual distance ( figure 5, Variable focus element 510, see paragraphs 66-67, “…the VFE (510) focuses the projected light onto a desired depth plane. The VFE (510) may vary the focus of the projected light on a frame-by-frame basis. The depth plane corresponds to a depth (e.g., distance in the z direction) away from the user”). 
Welch et al suggest virtual distance and the focal distance to be coincides (e.g. paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane” and “the single depth plane may be moved within a range to any distance away from the user in the Z direction (e.g. very close to the user to optical infinity)”). 
Welch et al do not further disclose actual distance between a viewer and a physical display for presenting 3D content and determine, based on the actual distance, a virtual distance. Suh et al teaches disclose actual distance between a viewer and a physical display for 3D content and determine, based on the actual distance, a virtual distance (e.g. e.g. figure 15, paragraphs 159- 160, equation 3). It would have been 
Claims 13 and 19 are rejected for the same reasons as discussed in claim 7 above, wherein Welch et al also teach e.g. figure 4, paragraph 47: “digital memory, such as flash memory, both of which may be utilized to assist the processing”.
For claim 2, Welch et al teach adjust the virtual distance of the display to match the content presented to the viewer (e.g. figure 11, paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane” and “the single depth plane may be moved within a range to any distance away from the user in the Z direction (e.g. very close to the user to optical infinity)”);
Claims 8, 14 and 20 are rejected for the same reasons as discussed in claim 2 above. 
For claim 4, Welch et al teach adjust the variable focus lens the logic is to refocus the display at a correct distance based on one or more objects being cued for the viewer.(e.g. figure 11, paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane” and “the single depth plane may be moved within a range to any distance away from the user in the Z direction (e.g. very close to the user to optical infinity)”). 

For claim 5, Welch et al teach refocus the virtual display at the correct distance eliminates a mismatch between eye accommodation and stereo distance cues for the content (e.g. figure 11, paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane”. The eye focus of the user, depth (focal) plane and display of the object are “coincided”, so there should be no mismatch between eye accommodation and stereo distance cues for the content. ).
Claims 11, 17 and 23 are rejected for the same reasons as discussed in claim 5 above. 
For claim 6, Welch et al teach a 3D virtual image is created by matching the focal distance to the stereo distance cues for the content (e.g. figure 11, paragraph 107, “if the user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane”). 
Claims 12, 18 and 24 are rejected for the same reasons as discussed in claim 6 above. 

Claims 3, 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al and Suh et al, as applied to claims 1-2, 4-8, 10-14, 16-20 and 22-24 above, and further in view of Fridental (US 9,971,153). 
user’s eyes are focused on a physical object that is proximate to the user, the single depth plane is moved such that it coincides with that focal distance and the virtual object is displayed at that depth plane”. The eye focus of the user, depth (focal) plane and display of the object are “coincided”, so there should be no mismatch between eye accommodation and stereo distance cues for the content. ). Welch et al and Suh et al do not further disclose adjust the variable focus lens the logic is to change the distance of lens separation within the 3D eyewear. Fridental teaches adjust the variable focus lens the logic is to change the distance of lens separation within the 3D eyewear (e.g. figures 1-2, column 8, lines 13-22, lines 32-37). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fridental into the teaching of Welch et al and Suh et al to move the lens to adjust the focus to enhance the sharpness of pixels by displaying each pixel at a position of the lens in which their focusing on the retina is sharpest to accommodate human eyes refocusing (e.g. column 7 lines 47-55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484